      CASE 0:18-cr-00213-PJS-BRT Document 26 Filed 10/09/18 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,
                                                       Crim. No. 18-213 (PJS/BRT)
                     Plaintiff,

v.
                                                 AMENDED SCHEDULING ORDER
Kelly Ann Sanchez,

                     Defendant.


      An indictment was filed on September 12, 2018 (Doc. No. 15). Counsel for

Defendant filed a Motion for Withdrawal as Counsel on September 25, 2018. (Doc. No.

22.) The time during which this motion is pending is excludable under the Speedy Trial

Act. See 18 U.S.C. § 3161(h)(1)(D). 1 A telephone conference regarding the status of the

retention of new counsel was held on October 9, 2018. (Doc. No. 25.) This Court

understands that Ms. Sanchez hopes to have new counsel retained in a matter of days.

Accordingly, an arraignment is scheduled for October 15, 2018, at 10:30 a.m. in

Courtroom 6A before Magistrate Judge Becky R. Thorson. The Scheduling Order is

amended as set forth below.

      Pursuant to Local Rule 12.1 (copy attached), IT IS HEREBY ORDERED that:


1
       To the extent the motion to withdraw does not satisfy Section 3161(h)(1)(D)
through the date of the rescheduled arraignment, a continuance is granted to allow Ms.
Sanchez to find new counsel and the period of delay is also excludable under 18 U.S.C.
§ 3161(7)(A) because the ends of justice served by taking this action outweigh the
interests of the public and Defendant in a speedy trial. This includes permitting new
counsel time to prepare for trial.
         CASE 0:18-cr-00213-PJS-BRT Document 26 Filed 10/09/18 Page 2 of 4



         1.    The government must make all disclosures required by Federal Rule of

Criminal Procedure 16(a) by October 16, 2018. D. Minn. LR 12.1(a)(1). In order to avoid

the need for a recess of the motions hearing, the government is requested to make, by

October 16, 2018, all disclosures which will be required by Fed. R. Crim. P. 26.2 and

12(h).

         2.    Defendant must make all disclosures required by Federal Rule of Criminal

Procedure 16(b) by October 23, 2018. D. Minn. LR 12.1(a)(2).

         3.    All motions in the above-entitled case must be filed and served consistent

with Federal Rules of Criminal Procedure 12(b) and 47 on or before October 30, 2018 2

D. Minn. LR 12.1(c)(1). Two courtesy copies of all motions and responses must be

delivered directly to the chambers of Magistrate Judge Thorson. 3


2
       “Before filing a motion under Fed. R. Crim. P. 12(b), the moving party must
confer with the responding party. The parties must attempt in good faith to clarify and
narrow the issues in dispute.” D. Minn. LR 12.1(b).

3
         U.S. Mail or hand-deliver to 316 North Robert Street, Suite 646, St. Paul, MN
55401.

3
       “When a party intends to call witnesses at a hearing on a motion under Fed. R.
Crim. P. 12(b), the party must file a notice within 35 days after the arraignment. The
notice must identify the number of witnesses whom the party intends to call, the motion
or motions that each witness will be addressing, and the estimated duration of each
witness’s testimony.” D. Minn. LR 12.1(c)(3)(A).

4
       “If after reviewing a notice under LR 12(c)(3), a party intends to call witnesses at
the same hearing, that party must file a responsive notice within 38 days after the
arraignment. The responsive party must identify the number of witnesses whom the party
intends to call, the motion or motions each witness will be addressing, and the estimated
duration of each witness’s testimony.” D. Minn. LR 12.1(c)(3)(B).
                                              2
      CASE 0:18-cr-00213-PJS-BRT Document 26 Filed 10/09/18 Page 3 of 4



      4.     Counsel must electronically file a letter on or before October 30, 2018,

if no motions will be filed and there is no need for hearing;

      5.     All responses to motions must be filed by November 20, 2018. D. Minn.

LR 12.1(c)(2).

      6.     Any Notice of Intent to Call Witnesses3 must be filed by November 20,

2018. D. Minn. LR. 12.1(c)(3)(A).

      7.     Any Responsive Notice of Intent to Call Witnesses4 must be filed by

November 23, 2018. D. Minn. LR 12.1(c)(3)(B).

      8.     A motions hearing will be held pursuant to Federal Rules of Criminal

Procedure 12(c) where:

             a.     The government makes timely disclosures and Defendant identifies
                    in the motions particularized matters for which an evidentiary
                    hearing is necessary; or

             b.     Oral argument is requested by either party in its motion, objection or
                    response pleadings.

      9.     If required, the motions hearing shall be heard before Magistrate Judge

Thorson on December 4, 2018, at 2:00 p.m., in Courtroom 6A, U.S. Courthouse, 316

North Robert Street, St. Paul, Minnesota. D. Minn. LR 12.1(d).

      10.    TRIAL:

             a.     IF NO PRETRIAL MOTIONS ARE FILED BY DEFENDANT:

the following trial and trial-related dates are:




                                            3
      CASE 0:18-cr-00213-PJS-BRT Document 26 Filed 10/09/18 Page 4 of 4



              Trial briefs, voir dire questions, proposed jury instructions, and trial-related

motions (including motions in limine) must be submitted to Judge Schiltz’s chambers by

4:00 p.m. on November 21, 2018. Responses to trial-related motions (including motions

in limine) must be submitted by 4:00 p.m. on November 26, 2018.

              A status conference shall be held on November 30, 2018, at 9:00 a.m.

before District Judge Patrick J. Schiltz in Courtroom 14E, U.S. Courthouse, 300 South

Fourth Street, Minneapolis.

              This case is scheduled for trial on December 3, 2018, at 9:00 a.m. before

District Judge Patrick J. Schiltz in Courtroom 14E, U.S. Courthouse, 300 South Fourth

Street, Minneapolis.

              b.       IF PRETRIAL MOTIONS ARE FILED, the trial date, and

other related dates, will be rescheduled following the ruling on pretrial motions.

Counsel must contact the Courtroom Deputy for District Judge Patrick J. Schiltz to

confirm the new trial date.


Dated: October 9, 2018                     s/ Becky R. Thorson
                                           BECKY R. THORSON
                                           United States Magistrate Judge




                                              4
